Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered May 10, 2000, convicting defendant, upon his plea of guilty, of assault in the first degree, and sentencing him, as a second felony offender, to a term of 11 Vs years, unanimously affirmed.
After conducting a thorough hearing, the court properly exercised its discretion in denying defendant’s motion to withdraw his guilty plea. The record of the plea allocution, along with the testimony adduced at the plea withdrawal hearing, establishes that the plea was knowing, intelligent and voluntary, and that defendant received effective assistance of counsel, including appropriate advice concerning the offered plea (see People v Ford, 86 NY2d 397, 404 [1995]; see also Strickland v Washington, 466 US 668 [1984]). The court’s description of the extent of defendant’s sentencing exposure in the event of a conviction after trial was not coercive (see Britt v State of New York, 260 AD2d 6, 12-13 [1999], lv denied 95 NY2d 753 [2000]; People v Cornelio, 227 AD2d 248 [1996], lv denied 88 NY2d 982 [1996]). We have considered and rejected defendant’s remaining arguments. Concur—Tom, J.P., Andrias, Saxe and Ellerin, JJ.